UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGSOF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06094 Exact name of registrant as specified in charter: Aberdeen Latin America Equity Fund, Inc. Address of principal executive offices: c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Name and address of agent for service: Ms. Andrea Melia Aberdeen Asset Management Inc. c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Registrant’s telephone number, including area code: 866-839-5205 Date of fiscal year end: December31 Date of reporting period: 3/31/10 Item 1:Schedule of Investments Aberdeen Latin America Equity Fund, Inc. Schedule of Investments March 31, 2010 (unaudited) Description No. of Shares Value EQUITY OR EQUITY-LINKED SECURITIES-99.4% Argentina-3.7% Energy Equipment & Services-3.7% Tenaris S.A., ADR (Cost $9,379,614) $ Brazil-62.9% Aerospace & Defense -1.1% Empresa Brasileira de Aeronautica S.A. Commercial Banks -11.5% Banco Bradesco S.A. Banco Bradesco S.A., PN Banco Itaú Holding Financeira S.A., PN Itau Unibanco Banco Multiplo S.A., ADR Commercial Services & Supplies -1.2% American Banknote S.A. Diversified Financial Services -1.3% BM&F BOVESPA S.A. Food Products -1.6% BRF - Brasil Foods Health Care Providers & Services -1.7% Odontoprev S.A. Insurance -0.9% Amil Participações S.A. IT Services -1.4% Cielo S.A. Machinery -1.0% Weg S.A. Media -1.5% Saraiva S.A. Livreiros Editores, PN Metals & Mining -12.6% Bradespar S.A., PN Usinas Siderúrgicas de Minas Gerais S.A. Vale S.A., ADR Multiline Retail -3.9% Lojas Renner S.A. Oil, Gas & Consumable Fuels -11.9% Petroleo Brasileiro S.A., ADR Ultrapar Participacoes S.A., ADR Personal Products -3.5% Natura Cosmeticos S.A. Real Estate Management & Development -3.4% Multiplan Empreendimentos Imobiliarios S.A. Road & Rail -1.3% Localiza Rent a Car S.A. Tobacco -1.7% Souza Cruz S.A. Transportation Infrastructure -1.4% Wilson Sons Ltd. Total Brazil (Cost $114,763,061) Chile-5.8% Airlines -0.1% Lan Airlines S.A. Beverages -0.4% Viña Concha y Toro S.A. Chemicals -0.3% Sociedad Química y Minera de Chile S.A., PNB Commercial Banks -0.6% Banco Santander Chile Diversified Telecommunication Services -0.2% Empresa Nacional de Telecomunicaciones S.A. Electric Utilities -0.5% Enersis S.A. Food & Staples Retailing -0.5% Cencosud S.A. Independent Power Producers & Energy Traders -1.1% Colbun S.A. Independent Power Producers & Energy Traders (continued) Empresa Nacional de Electricidad S.A. Industrial Conglomerates -0.7% Antarchile S.A. Empresas Copec S.A. Multiline Retail -0.2% S.A.C.I. Falabella S.A. Paper & Forest Products -0.5% Empresas CMPC S.A. Water Utilities -0.7% Inversiones Aguas Metropolitanas S.A., ADR†† Total Chile (Cost $8,231,816) Latin America-0.1% Venture Capital-0.1% JPMorgan Latin America Capital Partners L.P.#^^†‡ (Cost $917,439) * Mexico-26.5% Beverages -4.1% Fomento Economico Mexicano, S.A. de C.V., ADR Commercial Banks -4.6% Grupo Financiero Banorte S.A.B. de C.V. Food & Staples Retailing -4.1% Organización Soriana S.A.B. de C.V.† Wal-Mart de México, S.A. de C.V., Series V Household Durables -1.6% Urbi, Desarrollos Urbanos, S.A.B. de C.V.† Household Products -2.4% Kimberly-Clark de Mexico, S.A.B. de C.V. Transportation Infrastructure -3.0% Grupo Aeroportuario del Centro Norte, S.A.B. de C.V., ADR Grupo Aeroportuario del Sureste, S.A.B. de C.V., ADR Wireless Telecommunication Services -6.7% América Móvil S.A.B. de C.V., Series L América Móvil S.A.B. de C.V., Series L, ADR Total Mexico (Cost $52,527,862) Venezuela-0.3% Commercial Banks-0.3% Mercantil Servicios Financieros, C.A., ADR (Cost $1,240,868) Global-0.1% Venture Capital-0.1% Emerging Markets Ventures I, L.P.#^^†‡ (Cost $860,564) * TOTAL EQUITY OR EQUITY-LINKED SECURITIES (Cost $187,921,224) SHORT-TERM INVESTMENTS-0.2% Chilean Mutual Fund -0.1% Fondo Mutuo Security Plus (Cost $250,853) Principal Amount (000's) United Kingdom-0.1% Citibank London, overnight deposit, 0.03%, 04/01/10 (Cost $388,000) $ TOTAL SHORT-TERM INVESTMENTS (Cost $638,853) TOTAL INVESTMENTS-99.6% (Cost $188,560,077) Cash and Other Assets in Excess of Liabilities-0.4% NET ASSETS-100.0% $ † Non-income producing security. †† SEC Rule 144A security. Such securities are traded only among “qualified institutional buyers.” ‡ Restricted security, not readily marketable. ^^ Security was fair valued as of March 31, 2010. Security is valued at fair value as determined in good faith by, or under the direction of, the Board of Directors, under procedures established by the Board of Directors. # As of March 31, 2010, the aggregate amount of open commitments for the Fund is $812,869. * Represents contributed capital. ADR American Depositary Receipts. PN Preferred Shares. PNB Preferred Shares, Class B. Security Valuation - The net asset value of the Fund is determined daily as of the close of regular trading on the New York Stock Exchange, Inc. (the “Exchange”) on each day the Exchange is open for business. Equity investments are valued at market value, which is generally determined using the closing price on the exchange or market on which the security is primarily traded at the time of valuation (the “Valuation Time”). Valuation Time is as of the close of regular trading of the “Exchange” (usually 4:00 pm Eastern Time). If no sales are reported, equity investments are generally valued at the most recent bid quotation as of the Valuation Time or at the lowest ask quotation in the case of a short sale of securities. Debt securities with a remaining maturity greater than 60 days are valued in accordance with the price supplied by a pricing service, which may use a matrix, formula or other objective method that takes into consideration market indices, yield curves and other specific adjustments. Debt obligations that will mature in 60 days or less are valued on the basis of amortized cost, which approximates market value, unless it is determined that using this method would not represent fair value. Investments in mutual funds are valued at the mutual fund’s closing net asset value per share on the day of valuation. Securities and other assets for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Fund’s Valuation Time, but after the close of the securities’ primary market, are valued at fair value as determined in good faith by, or under the direction of, the Board of Directors under procedures established by the Board of Directors. The Fund may utilize a service provided by an independent third party which has been approved by the Board of Directors to fair value certain securities. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. The Fund’s estimate of fair value assumes a willing buyer and a willing seller neither acting under a compulsion to buy or sell. Although these securities may be resold in privately negotiated transactions, the prices realized on such sales could differ from the prices originally paid by the fund or the current carrying values, and the difference could be material. Restricted Securities - Certain of the Fund’s investments are restricted as to resale and are valued at fair value as determined in good faith by, or under the direction of, the Board of Directors under procedures established by the Board of Directors in the absence of readily ascertainable market values. Security Acquisition Date(s) Cost Fair Value At 03/31/10 Percent of Net Assets Distributions Received Open Commitments Emerging Markets Ventures I L.P. 01/22/98-01/10/06 $ J.P. Morgan Latin America Capital Partners, L.P. 04/10/00-10/20/09 Total $ The Fund may incur certain costs in connection with the disposition of the above securities. In January 2010, the Financial Accounting Standards Board released ASU 2010-06, "Improving Disclosures about Fair Value Measurements." ASU 2010-06 is effective for annual and interim reporting periods beginning after December 15, 2009. In accordance with ASC 820, Fair Value Measurements and Disclosures (“ASC 820”), fair value is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments. Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments carried at value: Investments, at value Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3) Balance as of 03/31/2010 Aerospace & Defense $ $
